Name: Commission Regulation (EEC) No 3163/84 of 13 November 1984 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 11 . 84 Official Journal of the European Communities No L 297/9 COMMISSION REGULATION (EEC) No 3163/84 of 13 November 1984 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1012/84 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 16 November 1 984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26 . (2) OJ No L 101 , 13 . 4 . 1984, p. 25 . No L 297/ 10 Official Journal of the European Communities 15. 11 . 84 ANNEX Code NIMEXE code l CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 07.01-15 07.01 A II New potatoes 1601 288,31 78,66 241,24 25,68 48241 88,73 20,95 1.12 ex 07.01-21 ex 07.01-22 ex 07.01 B I Broccoli 4419 795,78 217,13 665,87 70,89 133154 244,91 57,82 1.14 07.01-23 07.01 B II White cabbages and red cabbages 804 144,90 39,53 121,24 12,90 24246 44,59 10,52 1.16 ex 07.01-27 ex 07.01 Bill Chinese cabbage 1762 314,69 86,94 266,80 28,11 54041 98,07 23,37 1.20 07.01-31 07.01-33 07.01 D I Cabbage lettuce 4373 781,00 215,76 662,14 69,77 134120 243,40 58,02 1.22 ex 07.01-36 ex 07.01 D II Endives 1469 263,40 71,68 220,61 23,40 44361 80,88 19,13 1.28 07.01-41 07.01-43 07.01 F I Peas 2468 440,83 121,79 373,74 39,38 75703 137,38 32,75 130 07.01-45 07.01-47 07.01 F II Beans (of the species Phaseolus) 3812 680,72 188,06 577,12 60,81 116898 212,14 50,57 132 ex 07.01-49 ex 07.01 F III Broad beans 1620 290,60 79,38 243,84 25,85 48828 89,18 20,73 1.40 ex 07.01-54 ex 07.01 G II Carrots 840 151,46 41,41 127,12 13,48 25423 46,67 10,96 1.50 ex 07.01-59 ex 07.01 G IV Radishes 6184 1 104,45 305,12 936,36 98,67 189663 344,19 82,05 1.60 07.01-63 ex 07.01 H Onions (other than sets) 433 77,36 21,37 65,59 6,91 13286 24,11 5,74 1.70 07.01-67 ex 07.01 H Garlic 2913 520,35 143,75 441,15 46,48 89358 162,16 38,65 1.74 ex 07.01-68 ex 07.01 IJ Leeks 897 159,65 43,71 134,75 14,19 27018 49,30 11,27 1.80 07.01 K Asparagus : l 1.80.1 ex 07.01-71  green 19279 3442,71 951,11 2918,76 307,56 591 204 1 072,91 255,76 1.80.2 ex 07.01-71  other 10543 1 882,67 520,12 1596,15 168,19 323305 586,73 139,86 1.90 07.01-73 07.01 L Artichokes 4302 768,24 212,24 651,33 68,63 131928 239,42 57,07 1.100 07.01-75 07.01-77 07.01 M Tomatoes 2357 421,03 116,31 356,95 37,61 72302 131,21 31,27 1.110 07.01-81 07.01-82 07.01 P I Cucumbers 2203 393,55 108,72 333,66 35,16 67584 122,65 29,23 1.112 07.01-85 07.01 Q II Chantarelles 39816 7113,98 1 966,27 6023,74 633,12 1 211 715 2215,74 516,49 1.118 07.01-91 1 07.01 R Fennel 1752 314,71 85,84 263,33 27,98 53136 96,76 22,68 1.120 07.01-93 07.01 S Sweet peppers 2870 512,62 141,62 434,60 45,79 88030 159,75 38,08 1.130 07.01-97 07.01 T II Aubergines 4259 760,62 210,13 644,86 67,95 130618 237,04 56,50 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 1414 252,58 69,78 214,13 22,56 43374 78,71 18,76 1.150 ex 07.01-99 ex 07.01 T III Celery stalks and leaves 1702 305,84 83,21 255,91 27,18 51546 93,84 22,12 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 3650 651,84 180,08 552,63 58,23 1 1 1 938 203,14 48,42 2.10 08.01-31 ex 08.01 B Bananas, fresh 2639 47130 130,20 399,57 42,10 80936 146,88 35,01 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 2274 406,23 112,23 344,40 36,29 69760 126,60 30,17 230 ex 08.01-60 ex 08.01 D Avocados, fresh 5607 1 001,35 276,64 848,95 89,45 171 958 312,06 74,39 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 12122 2164,73 598,05 1 835,28 193,39 371 742 674,63 160,81 2.50 08.02 A I Sweet oranges, fresh : l \ \ 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi-sanguines 2066 372,05 101,51 311,31 33,14 62253 114,50 27,03 15. 11 . 84 Official Journal of the European Communities No L 297/ 11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 2560 457,29 126,33 387,69 40,85 78 529 142,51 33,97 2.50.3 08.02-05 08.02-09 08.02-15 08.02-19  others 2085 372,47 102,90 315,78 33,27 63963 116,07 27,67 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 2174 388,35 107,29 329,25 34,69 66691 121,03 28,85 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 3205 576,05 158,98 488,11 51,34 97928 179,14 41,40 2.60.3 08.02.28 08.02 B I  Clementines 3217 574,49 158,71 487,06 51,32 98655 179,03 42,67 2.60.4 08.02-34 08.02-37 ex 08.02 B II  Tangerines and others 3480 621,50 171,70 526,91 55,52 106729 193,69 46,17 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 2264 404,31 111,69 342,77 36,12 69431 126,00 30,03 2.80 ex 08.02 D Grapefruit, fresh : l l l 2.80.1 ex 08.02-70 Il  white 2580 460,73 127,28 390,61 41,16 79120 143,58 34,22 2.80.2 ex 08.02-70  pink 3507 626,28 173,02 530,97 55,95 107 550 195,18 46,52 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 9588 1712,16 473,01 1451,58 152,96 294023 533,59 127,19 2.90 08.04-1 1 08.04-19 08.04-23 08.04 A I Table grapes 2330 416,16 114,97 352,83 37,18 71467 129,69 30,91 2.95 08.05-50 08.05 C Chestnuts 4793 855,89 236,45 725,63 76,46 146980 266,73 63,58 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 1615 288,44 79,69 244,55 25,76 49 534 89,89 21,42 2.110 08.06-33 08.06-35 08.06-37 08.06-38 08.06 B II Pears 1797 321,72 88,80 272,19 28,80 55089 100,20 23,95 2.120 08.07-10 08.07 A Apricots 1967 354,35 97,29 298,45 31,53 60273 109,79 25,69 2.130 ex 08.07-32 ex 08.07 B Peaches 2712 489,1 1 133,68 410,56 43,49 82037 150,94 35,18 2.140 ex 08.07-32 ex 08.07 B Nectarines 4025 723,45 199,67 613,00 64,47 122984 224,97 51,99 2.150 08.07-51 08.07-55 I 08.07 C Cherries 2803 504,88 137,76 422,46 44,97 84480 155,38 36,68 2.160 08.07-71 08.07-75 08.07 D Plums 1945 348,29 96,13 294,67 31,18 59639 108,48 25,93 2.170 08.08-11 08.08-15 I 08.08 A Strawberries 4512 810,15 221,27 679,17 72,21 136208 249,27 58,28 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 3329 591,82 163,87 502,64 52,82 101773 184,63 43,45 2.180 08.09-11 ex 08.09 Water melons 540 96,52 26,68 81,73 8,59 16441 30,06 7,00 2.190 ex 08.09 Melons (other than water melons : \ \\\ \ 2.190.1 ex 08.09-19  elongated 1683 300,60 83,04 254,85 26,85 51622 93,68 22,33 2.190.2 ex 08.09-1 9  other 4975 888,4.5 245,45 753,23 79,37 152570 276,88 66,00 2.195 ex 08.09-90 ex 08.09 Pomegranates 2542 454,05 125,44 384,95 40,56 77973 141,50 33,73 2.200 ex 08.09-90 ex 08.09 Kiwis 12058 2153,27 594,88 1 825,57 192,37 369775 671,06 159,96 2.202 ex 08.09-90 ex 08.09 Khakis 2896 517,21 142,89 438,50 46,20 88 820 161,18 38,42 2:203 ex 08.09-90 ex 08.09 Lychees 19624 3535,23 970,70 2977,52 314,63 601 320 1 095,40 256,32